Advisory Action
 
Response to Arguments
Applicant's arguments filed 9-7-2021 have been fully considered but they are not persuasive.

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case, Barzangi reference was added to show a single teaching, that the location data can comprise a plurality of locations of a device such as in real time or at a predetermined time intervals as disclosed in par. 0040; applicant’s interpretation of the combination remove the only teaching relied by the examiner and adds teachings which were not relied in the rejection of record to create a different combination than the one relied in the rejection of record. For example, the combination of Fujimoto in view of Barzangi will transmit the detailed positioning information in real-time or at a predetermined time intervals as disclosed in par. 0040, even if the portable terminal enters into a call-terminated state for one reason or another, positioning is continued allowing emergency personnel to arrive to the scene, emergency, etc. even if the position changes which is very possible with mobile devices. Thereby, the location data comprising a plurality of locations of the device.



/MARCOS L TORRES/Primary Examiner, Art Unit 2647